      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Laurie L. Czerwiec,
                                                                                     Decision and Order
                                              Plaintiff,
                                                                                       18-CV-849 HBS
                      v.                                                                  (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 7, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 8,

      15.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that she was not entitled to Disability Insurance Benefits under Title II, or

      Supplemental Security Income under Title XVI, of the Social Security Act. The Court has deemed

      the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as “‘more
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id.

        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

                                                     2
        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
        work; and whether the impairment prevents the plaintiff from doing any kind of
        work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, the

ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the

physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).
                                                    3
        Plaintiff argues that the ALJ did not properly incorporate two medical source statements

into her RFC. Two of plaintiff’s physicians, Dr. Jeffery Kashin and Dr. Raul Vasquez, completed

Form LDSS-4526, from the New York State Office of Temporary and Disability Assistance, titled,

“Medical Examination for Employability Assessment, Disability Screening, and Alcoholism/Drug

Addiction Determination.” [447–48, 797–98.] Each physician diagnosed plaintiff with depression

and post-traumatic stress disorder (PTSD). Each physician marked straight down the checkboxes

indicating no evidence of limitations in plaintiff’s physical functioning. Each physician also marked

straight down the checkboxes indicating moderate limitations in plaintiff’s mental functioning. The

ALJ gave “great weight” to the checkbox opinions as supported by objective medical evidence.

Each physician, however, went beyond these opinions to add the comment that plaintiff was

“unemployable” due to her depression and PTSD. The ALJ gave little weight to the comments

about employability, and this is where plaintiff finds fault:

                The ALJ explained that he gave the treating source opinions “great weight”
        to the extent that they expressed moderate limitations, but “little weight” as to their
        conclusion that Plaintiff was unemployable. Tr. 28.

                 However, both treating doctors opined that Plaintiff would have a moderate
        limitation with regards to making simple decisions; maintains basic standards of
        personal hygiene and grooming; and being able to function in a work setting at a
        consistent pace. See Tr. 443, 793. The ALJ’s RFC finding contains no limitation
        with regards to the ability to make decisions, the ability to maintain hygiene and
        grooming, and the ability to perform at a consistent pace. See Tr. 26. Adding further
        confusion is the fact that, at step three, the ALJ found that Plaintiff’s ability to
        maintain concentration, persistence, and pace was only mildly limited—rather than
        moderately limited as Plaintiff’s treating physician’s opined. See Tr. 25.

                Thus, there is a discrepancy between the opinions the ALJ purported to give
        “great weight” to, and the ALJ’s resulting RFC. No explanation as to why these
        moderate limitations were not adopted was provided by the ALJ in explaining the
        weight given to Dr. Kashin and Dr. Vazquez.

(Dkt. No. 8-1 at 14; see also Dkt. No. 16 at 2.) The Commissioner responds that the ALJ essentially

gave plaintiff favorable consideration for all of the information on the disability forms except the
                                                    4
ultimate issue of employability—an issue reserved for adjudication by the Social Security

Administration:

                Here, the ALJ stated that he had accorded great weight to the opinions of
       Dr. Kashin and Dr. Vazquez to the extent that they found moderate limitations in
       most areas of mental functioning (Tr. 28, 442-43, 792-93). However, the ALJ
       explained, he accorded little weight to those doctors’ conclusory statements that
       Plaintiff was unemployable due to those issues and any assessment of permanency as
       even minimal mental health treatment had shown improvement in her symptoms
       (Tr. 28 (citing Tr. 546-706 [Dr. Vazquez’s treatment records], 707-89 [Horizons
       mental healthcare treatment records]). Indeed, Dr. Vazquez’s treatment notes
       regularly indicated that Plaintiff rated her depression as mild in severity and
       improved and assessed her depression and anxiety as stable (Tr. 555, 594, 596-97,
       602, 604, 608, 620, 628, 631, 636-37, 638, 641, 691-93, 694, 698). And although
       Plaintiff reported some family issues to her Horizons providers and ultimately
       terminated treatment there because she felt they were dredging up her past and she
       wanted to move forward, her notes indicated stability in her symptoms and Dr.
       Hurley’s mental status examinations did not reveal significant abnormalities (Tr. 714,
       722, 730, 732, 747-50, 779-85).

                In addition, it is well-settled that the issue of whether an individual is
       “disabled” or “unable to work” is reserved to the Commissioner—and thus the ALJ
       appropriately discounted those portions of Dr. Kashin’s and Dr. Vazquez’s
       Employability Assessment forms. See 20 C.F.R. §§ 404.1527(d)(1) (“We are
       responsible for making the determination or decision about whether you meet the
       statutory definition of disability…. A statement by a medical source that you are
       ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are
       disabled”), 404.1527(d)(3) (“We will not give any special significance to the source of
       an opinion on issues reserved to the Commissioner….”), 416.927(d) (1), (3) (same);
       LaValley v. Colvin, 672 F. App’x 129, 130 (2d Cir. 2017) (“However, whether
       LaValley qualifies as ‘disabled’ under the statute is a decision reserved to the
       Commissioner.”). Here, in limiting Plaintiff to simple repetitive tasks and no
       complex work with only occasional social contact, the ALJ appropriately accorded
       great weight to the opinions of Dr. Kashin and Dr. Vazquez to the extent that they
       found moderate limitations in most areas of mental functioning, and little weight to
       their statements that she was unemployable because of her mental impairments as
       those were not only inconsistent with those doctors’ opinions of only moderate
       mental limitations and inconsistent with the overall evidence, but were on issues
       within the sole province of the Commissioner (Tr. 26, 28, 442-43, 792-93).

(Dkt. No. 15-1 at 16–17.)

       The Commissioner has the better argument here. The ALJ gave plaintiff very favorable

consideration by assigning great weight to checkboxes on a form prepared for a different
                                                 5
governmental agency that might have different definitions. See Shipp v. Colvin, No. 16-CV-919 HBS,

2018 WL 4870748, at *3 (W.D.N.Y. Oct. 9, 2018) (“The remainder of the checkmarks in the

questionnaire come with no explanation and are too conclusory to oppose a consistent medical

record. The Second Circuit has held that such standardized form opinions are only marginally

useful for purposes of creating a meaningful and reviewable factual record.”) (internal quotation

marks and citations omitted). The ALJ then crafted an RFC that reflected what the two completed

forms stated—no physical limitations and moderate mental limitations:

                After careful consideration of the entire record, the undersigned finds that
        the claimant has the residual functional capacity to perform medium work as defined
        in 20 CFR 404.1567(c) and 416.967(c) except the claimant can tolerate no more than
        occasional contact with co-workers, supervisors and the public, can complete no
        more than simple, repetitive one and two-step tasks requiring no complex work
        (defined as work requiring multiple, simultaneous goals or objectives and no more
        than one change in setting or task per day).

[31.] The RFC does not contain the word “moderate,” but the limitations that the ALJ crafted are

consistent with generally accepted applications of moderate mental limitations. Cf. Landers v. Colvin,

No. 14-CV-1090S, 2016 WL 1211283, at *4 (W.D.N.Y. Mar. 29, 2016) (“However, an ALJ need not

call out every moderate limitation by name, provided that the RFC appropriately reflects such

limitations. Plaintiff fails to demonstrate that these moderate limitations require the finding of a

more limited RFC. The determination that Plaintiff is limited to ‘simple, repetitive, and routine

tasks’ accounts for Plaintiff’s limitations as to maintaining attention and concentration, performing

activities within a schedule, and maintaining regular attendance.”) (citations omitted). The

limitations further are consistent with the clinical notes that the Commissioner has cited. For

example, Dr. Vasquez’s office noted on March 6, 2015 that plaintiff’s depression was improving

with no medication side effects noted. [609.] On July 7, 2015, Dr. Vasquez’s office rated plaintiff’s

depression as “mild in severity.” [628.] The same assessment continued as of June 24, 2016. [694.]

                                                   6
In this factual context, the opinion that plaintiff was “unemployable” was factually inconsistent with

mild depression as well as legally reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1)

(“A statement by a medical source that you are ‘disabled’ or ‘unable to work’ does not mean that we

will determine that you are disabled.”); 416.927(d)(1) (same); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999) (“Moreover, some kinds of findings—including the ultimate finding of whether a claimant is

disabled and cannot work—are reserved to the Commissioner.”) (internal quotation marks and

citation omitted). Under these circumstances, substantial evidence supported the RFC, and

plaintiff’s objection is overruled.

        Plaintiff argues additionally that the ALJ erred in failing to develop the record, specifically

with respect to treatment records that would have been available in 2017:

                 Here, we know from Plaintiff’s testimony at her hearing, and from records
        submitted posthearing, that Plaintiff began treating at Lakeshore Behavioral in 2017.
        See Tr. 45, 61-63. The ALJ made no effort to develop the record as to these notes.
        The ALJ did this despite the fact he held Plaintiff’s lack of significant specialized care
        against her. See Tr. 28. Additionally, it is difficult to assess the ALJ’s assertion that
        Plaintiff improved with care, see id., without a complete record of her treatment. In
        sum, it is well settled that the ALJ’s duty to develop, at minimum, required him to
        develop a complete medical history. The ALJ did not do this. Remand is required.

(Dkt. No. 8-1 at 18.) The Commissioner responds that plaintiff had an opportunity to present the

treatment records to the Appeals Council and failed to do so. The Commissioner argues further

that the treatment records in any event would not meet the standard for new and material evidence:

                As noted above, at the March 2017 hearing, Plaintiff’s then-counsel stated
        that he would provide records from Lake Shore Behavioral Health as soon as he
        received them; he notably did not seek the ALJ’s assistance in doing so (Tr. 45-46).
        And as also noted above, Plaintiff did not submit the three pages of records until
        nearly three months later (Tr. 61-63). In seeking review of the ALJ’s unfavorable
        decision, Plaintiff did not contend that her treatment records from Lake Shore
        Behavioral Health would alter the ALJ’s decision (nor even mention them), nor did
        she submit any other records from that provider to the Appeals Council to support
        her request for review (Tr. 362-64). See 20 C.F.R. §§ 404.1512, 416.912; 20 C.F.R.
        §§ 404.1740(b)(1), 416.1540(b)(1). Notably, in denying Plaintiff’s request for review
        of the ALJ’s decision on June 12, 2018, the Appeals Council specifically explained
                                                   7
        that, under its rules, it would review her case if, among other reasons:

                      We receive additional evidence that you show is new, material, and
             relates to the period on or before the date of the hearing decision. You
             must show there is a reasonable probability that the additional evidence
             would change the outcome of the decision. You must show good cause for
             why you missed informing us about or submitting it earlier.

                (Tr. 2). Again, no such evidence was submitted to the Appeals Council.

(Dkt. No. 15-1 at 27.)

        The Commissioner has the better argument here as well. The Commissioner, through the

Appeals Council or otherwise, has the ability to review or to reopen a claim based on new and

material evidence. See 42 U.S.C. § 405(g); 20 C.F.R §§ 404.970(a)(5), 416.1470(a)(5), 404.988(b),

416.1488(b), 404.989(a)(1), 416.1489(a)(1). “The Social Security Act provides that a court may order

the Secretary to consider additional evidence, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence into the

record in a prior proceeding. Thus, an appellant must show that the proffered evidence is (1) new

and not merely cumulative of what is already in the record, and that it is (2) material, that is, both

relevant to the claimant’s condition during the time period for which benefits were denied and

probative. The concept of materiality requires, in addition, a reasonable possibility that the new

evidence would have influenced the Secretary to decide claimant’s application differently. Finally,

claimant must show (3) good cause for her failure to present the evidence earlier.” Tirado v. Bowen,

842 F.2d 595, 597 (2d Cir. 1988) (internal quotation marks and citations omitted). Additionally, “we

have determined that when, as in this case, a diagnosis emerges after the close of administrative

proceedings that sheds considerable new light on the seriousness of a claimant’s condition, evidence

of that diagnosis is material and justifies remand.” Lisa v. Sec’y of Dep’t of Health & Human Servs., 940

F.2d 40, 44 (2d Cir. 1991) (citations omitted). The standard for new and material evidence is not

                                                    8
met here. Even if the ALJ erred in not pursuing the Lakeshore Behavioral Health records more

aggressively, plaintiff had an opportunity to present the problem to the Appeals Council. Plaintiff

did not do so, and the Appeals Council cannot be faulted for failing to consider something that

plaintiff did not ask it to consider. The issue thus is an issue presented for the first time before this

Court. Plaintiff has not offered an adequate explanation for why this Court should be the first entity

to address the issue. Cf. Felder v. Astrue, No. 10-CV-5747 DLI, 2012 WL 3993594, at *18 (E.D.N.Y.

Sept. 11, 2012) (“Because Plaintiff only raises the issue of obesity for the first time on appeal and the

medical record is devoid of evidence suggesting Plaintiff’s obesity imposed any limitations on his

ability to work, the Court finds the ALJ did not err when she did not consider Plaintiff’s obesity

when determining Plaintiff’s ability to perform other work.”). Worsening the problem for plaintiff is

the absence of the records in question from the record brought before the Court. Of the records

that plaintiff wants the Court to consider, the Court appears to have only three pages out of 14

pages that addressed treatment between March and May 2017. [66–68.] The Court cannot apply the

new and material evidence standard to three pages, two of which appear to summarize an initial

treatment plan and the last of which is just an electronic signature page. Cf. Suttles v. Berryhill, No.

8:17-CV-0476 (GTS), 2018 WL 2926273, at *10 (N.D.N.Y. June 11, 2018) (“Plaintiff bears the

ultimate burden to prove disability and her failure to raise intellectual disability as a basis for her

alleged disability until this appeal is questionable. However, even considering the evidence from Dr.

Liotta, the Court finds nothing in the record that would undermine the ALJ’s findings, given that the

record is otherwise devoid of evidence supporting Plaintiff’s contention that she has an intellectual

impairment that impacts her ability to work.”), aff’d, 756 F. App’x 77 (2d Cir. Feb. 28, 2019)

(summary order). Under these circumstances, remand will not be necessary to acquire additional

records.

                                                     9
III.   CONCLUSION
          The Commissioner’s final determination was supported by substantial evidence. For the

   above reasons and for the reasons stated in the Commissioner’s briefing, the Court grants the

   Commissioner’s motion (Dkt. No. 15) and denies plaintiff’s cross-motion (Dkt. No. 8).

          The Clerk of the Court is directed to close the case.

          SO ORDERED.

                                                 __/s Hugh B. Scott________
                                                 Hon. Hugh B. Scott
                                                 United States Magistrate Judge
   DATED: October 22, 2019




                                                    10
